La Fetba, Ch. J.
This is an action to recover the purchase price of certain stock. The evidence discloses that the plaintiffs on a certain day in September acted as brokers for the defendant, their customer, in the purchase of the stock in question. It was a transaction, between agent and principal and not one between two principals as claimed by the defendant. The Statute of Frauds has no application. (Friedman & Co. v. Newman, 255 N. Y. 340.) Evidence bearing upon the agency subsequent to the order was admissible upon the question of fact involved. The stock was duly tendered to the defendant.
Judgment is directed in favor of the plaintiffs for the sum of $1,016.83, with interest thereon from the 10th day of September, 1929, together with costs.